DETAILED ACTION
Claim 40 is presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/833,565, filed December 6, 2017, now U.S. Patent No. 10,781,185 B2, which is a continuation of U.S. Patent Application No. 14/886,751, filed October 19, 2015, now U.S. Patent No. 9,868,708 B2, which is a continuation of U.S. Patent Application No. 14/499,981, filed September 29, 2014, now U.S. Patent No. 9,193,693 B2, which is a continuation application of U.S. Patent Application No. 13/408,893, filed February 29, 2012, now U.S. Patent No. 8,916,560 B2, which is a continuation of PCT Application No. PCT/US2010/047736, filed September 2, 2010, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/239,744, filed September 3, 2009.
	Applicant’s Information Disclosure Statement filed March 17, 2021 (eight pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08, the Examiner has considered the cited references. 

Listing of References in the Specification
	The listing of references in the specification at p.43-45 is not a proper Information Disclosure Statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the Examiner on a form PTO-892, or already cited and initialed as considered on the March 17, 2021 Information Disclosure Statement, the references have not been considered. 

Objections to the Claims
	Claim 40 is objected to for reciting “[a] method for of inhibiting PASK”, which is grammatically awkward. Appropriate correction is required. 
infra.
Claim 40 is also objected to for failing to define the acronym “PASK” at its first occurrence in the claims. Appropriate correction is required. 
	For the purposes of examination, “PASK” will be interpreted as providing for “purine-analog sensitive kinase”, as defined at p.2, l.14-17 of the as-filed specification. 

Interpretation of the Claims for Examination
	Applicant’s claim 40 is directed to “[a] method for [of] inhibiting PASK comprising contacting PASK with a compound of structural [f]ormula I”, which is recited therein. As discussed and exemplified in the as-filed specification (see, e.g., p.235, l.35-p.243, l.5), Applicant teaches the instantly claimed compounds as exhibiting PASK inhibitory effects. With regard to the instantly claimed method, Applicant explicitly teaches “a method of inhibiting PASK comprising contacting PASK with a compound as disclosed above”, and further teaches – as a distinct embodiment – “a method of treatment of a disease comprising the administration of a therapeutically effective amount of a compound as disclosed above to a patient in need thereof”. As the as-filed specification does not teach explicitly that the claimed step of “contacting PASK” would have necessarily yielded simply from administration of the claimed compounds to the body of a patient (i.e., an in vivo administration), it is understood for the purposes of examination that the claimed active step of “contacting PASK” requires a distinct step of specifically contacting PASK with the recited compounds, e.g., in an in vitro application thereof, and would not clearly be satisfied simply by introducing any one of the instantly claimed compounds into the body of a patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 40 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,912,188 B2, cited by Applicant on the 03/17/21 IDS.
‘188 claims the compound 2-(4-fluorophenyl)-3-(isobutyl(methyl)amino)-quinoxaline-6-carboxylic acid (see patent claim 1, col.302, l.47-48), which is a compound of the structure 
    PNG
    media_image1.png
    157
    236
    media_image1.png
    Greyscale
 (see Ex.141, col.266). Such a compound corresponds to Applicant’s presently claimed structural formula I of instant claim 40, wherein X1 and X2 are each N; R1 is aryl (phenyl) substituted with fluorine; R2 is NR5R6; m and n are each 0; R18 and R19 are each absent; R3 is hydrogen; R4 is -COOR7; R5 is methyl; R6 is isopropyl; and R7 is hydrogen (instant claim 40). 
‘188 also claims the compound (S)-2-(4-fluorophenyl)-3-(3-methylmorpholino)-quinoxaline-6-carboxylic acid (see patent claims 1-2, col.301, l.40-41), which is a compound of the structure 
    PNG
    media_image2.png
    131
    225
    media_image2.png
    Greyscale
(see Ex.105, col.204). Such a compound corresponds to Applicant’s presently claimed structural formula I of instant claim 40, wherein X1 and X2 are each N; R1 is aryl (phenyl) substituted with fluorine; R2 is NR5R6, where R5 and R6 taken together form the heterocycloalkyl 18 and R19 are each absent; R3 is hydrogen; R4 is –COOR7; and R7 is hydrogen (instant claim 40). 
 ‘188 also claims the compound 2-(1H-indol-5-yl)-3-(piperidin-1-yl)-quinoxaline-6-carboxylic acid (see patent claim 1, col.300, l.26-27), which is a compound of the structure
    PNG
    media_image3.png
    136
    248
    media_image3.png
    Greyscale
. Such a compound corresponds to Applicant's presently claimed structural formula I of instant claim 40, wherein X1 and X2 are each N; R1 is heteroaryl1; R2 is NR5R6, where R5 and R6 taken together form piperidine; m and n are each 0; R18 and R19 are each absent; R3 is hydrogen; R4 is –COOR7; and R7 is hydrogen (instant claim 40). 
‘188 additionally claims any one of the recited compounds for use in a pharmaceutical composition or pharmaceutical kit (patent claims 3-4).
‘188 differs from the instant claim only insofar as it is directed to compounds per se and not explicitly directed to a method for inhibiting PASK via contacting PASK with the compound (claim 40). 
Although not expressly recited in the ‘188 claims, the patentee of the ‘188 claims explicitly teaches the use of the disclosed compounds in a method of inhibiting PASK via contacting PASK with any one of the disclosed compounds (col.6, l.47-48). Accordingly, the method of use instantly claimed is clearly circumscribed by the ‘188 claims as further defined in the underlying disclosure2.
This is a non-provisional nonstatutory double patenting rejection.

‘560 claims compounds of the structural formula 
    PNG
    media_image4.png
    96
    186
    media_image4.png
    Greyscale
, in which Rz is OH; R1 is phenyl with one or more substituents; R3 is hydrogen; R5 and R6 are each independently C1-C6 alkyl, and a pharmaceutical composition comprising one of the compounds of this recited structural formula, together with a pharmaceutically acceptable carrier (patent claims 1-2). Such compounds correspond to Applicant’s instantly claimed formula (I) of instant claim 40, in which X1 and X2 are each N; R1 is aryl, which may be optionally substituted; R2 is NR5R6, wherein R5 and R6 are each C1-C6 alkyl; m and n are each 0; R18 and R19 are each absent; R3 is hydrogen; R4 is -COOR7; and R7 is hydrogen.
‘560 additionally claims the compound 2-(4-fluorophenyl)-3-(isopropyl(methyl)amino)quinoxaline-6-carboxylic acid (patent claim 3), which corresponds to Applicant’s presently claimed structural formula I of instant claim 40, wherein X1 and X2 are each N; R1 is aryl (phenyl) optionally substituted with fluorine; R2 is NR5R6, wherein R5 is methyl and R6 is isopropyl; m and n are each 0; R18 and R19 are each absent; R3 is hydrogen; R4 is -COOR7; and R7 is hydrogen (instant claim 40).
‘560 differs from the instant claim only insofar as it is directed to compounds per se and not explicitly directed to a method for inhibiting PASK via contacting PASK with the compound (claim 40). 
Although not expressly recited in the ‘560 claims, the patentee of the ‘560 claims explicitly teaches the use of the disclosed compounds in a method of inhibiting PASK via contacting PASK with any one of the disclosed compounds (col.12, l.23-24). Accordingly, the method of use instantly claimed is clearly circumscribed by the ‘560 claims as further defined in the underlying disclosure3.


3.	Claim 40 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 8,916,561 B2, cited by Applicant on the 03/17/21 IDS.
‘561 claims a pharmaceutical composition comprising a compound of the structural formula 
    PNG
    media_image5.png
    91
    165
    media_image5.png
    Greyscale
, in which Rz is tetrazolyl; R1 is aryl or heteroaryl, each of which may be optionally substituted; R5 and R6 are each independently hydrogen, C1-C6 alkyl, C3-C7 cycloalkyl, C3-C7 heterocycloalkyl, aryl, heteroaryl, aralkyl or heteroaralkyl, each of which may be optionally substituted; together with a pharmaceutically acceptable carrier (patent claims 1-4). ‘561 additionally claims the pharmaceutical composition for use in a method for inhibiting PASK via contacting PASK with the composition (patent claim 8). 
Such compounds correspond to Applicant’s instantly claimed formula (I) of claim 40, in which X1 and X2 are each N; R1 is aryl or heteroaryl, which may be optionally substituted; R2 is NR5R6, wherein R5 and R6 are, e.g., hydrogen, C1-C6 alkyl, C1-C7 cycloalkyl, C1-C7 heterocycloalkyl, aryl, heteroaryl, aralkyl, or heteroaralkyl, each of which may be optionally substituted; R3 is hydrogen; R4 is tetrazolyl; m and n are each 0; and R18 and R19 are each absent. 
This is a non-provisional nonstatutory double patenting rejection.

4.	Claim 40 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 and 15 of U.S. Patent No. 9,073,902 B2, cited by Applicant on the 03/17/21 IDS.

    PNG
    media_image6.png
    145
    217
    media_image6.png
    Greyscale
, wherein R1 is aryl or heteroaryl, either of which may be optionally substituted; R3 is hydrogen or hydroxyl; X3 is CH2, NR12 or O, and R12 is, e.g., hydrogen, C1-C6 alkyl, etc.; R19 is, e.g., hydrogen, lower alkyl, alkenyl, etc.; and n is 0, 1, 2, 3 or 4 (patent claim 1). '902 further claims that R1 is phenyl, particularly substituted with one or more halogen substituents, particularly fluoro, more particularly 4-fluorophenyl (patent claims 2-5). ‘902 further recites that n is 0, 1 or 2 (patent claim 6). '902 further claims that R3 is hydrogen (patent claim 7) or that X3 is CH2 (patent claim 8). ‘902 additionally claims any one of the recited compounds for use in a pharmaceutical composition with a pharmaceutically acceptable carrier, or a pharmaceutical kit (patent claims 9-10). 
Such compounds correspond to Applicant’s instantly claimed formula (I) of claim 40, in which X1 and X2 are each N; R1 is aryl or heteroaryl, which may be optionally substituted; R2 is NR5R6, where R5 and R6 taken together form a heterocycloalkyl4; R3 is hydrogen; R4 is –COOR7; R7 is hydrogen; m and n are each 0; and R18 and R19 are each absent. 
‘902 additionally claims the specific compound 3-(6-fluoro-1,2,3,4-tetrahydroquinolin-1-yl)-2-(4-fluorophenyl)quinoxaline-6-carboxylic acid (patent claim 15). Such compound corresponds to Applicant’s instantly claimed formula (I) of claim 40, in which X1 and X2 are each N; R1 is aryl or heteroaryl, which may be optionally substituted; R2 is NR5R6, where R5 and R6 taken together form a heterocycloalkyl5; R3 is hydrogen; R4 is –COOR7; R7 is hydrogen; m and n are each 0; and R18 and R19 are each absent.
per se and not explicitly directed to a method for inhibiting PASK via contacting PASK with the compound (claim 40). 
Although not expressly recited in the ‘902 claims, the patentee of the ‘902 claims explicitly teaches the use of the disclosed compounds in a method of inhibiting PASK via contacting PASK with any one of the disclosed compounds (col.4, l.27-28). Accordingly, the method of use instantly claimed is clearly circumscribed by the ‘902 claims as further defined in the underlying disclosure6.
This is a non-provisional nonstatutory double patenting rejection.

5.	Claim 40 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,193,693 B2, cited by Applicant on the 03/17/21 IDS. 
‘693 claims compounds of the structural formula 
    PNG
    media_image7.png
    112
    202
    media_image7.png
    Greyscale
, wherein Rz is OH; R1 is aryl or heteroaryl, either of which may be optionally substituted; R3 is hydrogen; and R5 and R6 are each independently hydrogen, C1-C6 alkyl, C1-C7 cycloalkyl, C1-C7 heterocycloalkyl, C1-C6 alkenyl, C1-C6 alkynyl, aryl, heteroaryl, aralkyl, and heteroaralkyl, or taken together may form a heterocycloalkyl or heteroaryl, any of which may be optionally substituted (patent claim 1). ‘693 further claims that R1 is phenyl with one or more substituents, or that R5 and R6 are each independently C1-C6 alkyl (patent claims 2-3). Such compounds correspond to Applicant’s instantly claimed structural formula (I) of claim 40, in which X1 and X2 are each N; R1 is aryl or heteroaryl, each of which may be optionally substituted; R2 is NR5R6, where R5 and R6 are each independently hydrogen, C1-C6 alkyl, C1-C7 cycloalkyl, C1-C7 heterocycloalkyl, C1-C6 alkenyl, C1-C6 alkynyl, aryl, heteroaryl, aralkyl, and heteroaralkyl, or taken 3 is hydrogen; R4 is -COOR7; R7 is hydrogen; m and n are each 0; and R18 and R19 are each absent. 
‘693 additionally claims a subset of compounds of the above structural formula, which have the structure 
    PNG
    media_image8.png
    112
    242
    media_image8.png
    Greyscale
, wherein R1 is aryl or heteroaryl, either of which may be optionally substituted; R3 is hydrogen; R16 is, e.g., absent, hydrogen, etc.; R17 is hydrogen or C1-C6 alkyl; and X3 is CH, N or O (patent claim 4). ‘693 additionally claims that X3 is specifically CH or N (patent claim 8) and, further, that R16 or R17 is hydrogen (patent claims 9-10). ‘693 additionally claims that X3 is O and R16 is absent (patent claim 11). Such compounds correspond to Applicant's instantly claimed structural formula (I) of claim 40, in which X1 and X2 are each N; R1 is aryl or heteroaryl, each of which may be optionally substituted; R2 is NR5R6, where R5 and R6 taken together form a heterocycloalkyl; R3 is hydrogen; R4 is –COOR7; R7 is hydrogen; m and n are each 0; and R18 and R19 are each absent. 
‘693 additionally claims a medicament comprising any one of the recited compounds (patent claim 5), particularly wherein the medicament is intended for the treatment of a disease or condition ameliorated by inhibition of PASK (patent claim 6). ‘693 also claims a pharmaceutical composition comprising any one of the recited compounds together with a pharmaceutically acceptable carrier (patent claim 7).
‘693 differs from the instant claim only insofar as it is directed to compounds per se and not explicitly directed to a method for inhibiting PASK via contacting PASK with the compound (claim 40). 
Although not expressly recited in the ‘693 claims, the patentee of the ‘693 claims explicitly teaches the use of the disclosed compounds in a method of inhibiting PASK via contacting PASK with any one of the disclosed compounds (col.12, l.27-28). Accordingly, the method of use instantly claimed is clearly circumscribed by the ‘693 claims as further defined in the underlying disclosure7.


Conclusion
Rejection of claim 40 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 6, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Applicant defines the term “heteroaryl” as used in the instant claims as including fused bicyclic ring systems in which at least one of the fused rings is aromatic and contains at least one atom chosen from O, S and N; see p.25, l.33-p.26, l.9 of the as-filed specification.
        
        2 MPEP §804(B)(II)(2)(a) states that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
        3 MPEP §804(B)(II)(2)(a) states that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
        4 Note that Applicant defines the term “heterocycloalkyl” as used in the instant claims as including carbocyclic-fused and benzo-fused ring systems, and that the term includes "systems where a heterocycle ring is fused to an aryl group"; see p.26, l.20-p.27, l.9 of the as-filed specification.
        
        5 Note that Applicant defines the term “heterocycloalkyl” as used in the instant claims as including carbocyclic-fused and benzo-fused ring systems, and that the term includes "systems where a heterocycle ring is fused to an aryl group"; see p.26, l.20-p.27, l.9 of the as-filed specification.
        6 MPEP §804(B)(II)(2)(a) states that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
        7 MPEP §804(B)(II)(2)(a) states that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).